Citation Nr: 0619836	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  97-32 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder, to include adjustment 
disorder, anxiety, depression, and a history of hysterical 
personality.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
neck and left upper extremity disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from June 1979 to June 1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In this decision, the RO denied entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
This appeal also arises from a September 1997 rating decision 
in which the RO determined that new and material evidence had 
not been submitted to reopen a previously denied, and now 
final, claim for entitlement to service connection for an 
acquired psychiatric disorder (other than PTSD).  Finally, 
the appeal arises from a July 1999 decision in which the RO 
determined that new and material evidence had not been 
submitted to reopen a previously denied, and now final, claim 
for entitlement to service connection for a neck and left 
upper extremity disability (claimed as pain and numbness of 
the left upper extremity).

The veteran had also appealed the issues of the evaluation of 
her service-connected low back strain and lumbosacral strain.  
However, she formally withdrew these issues in a signed 
statement received by VA in September 2005.  Therefore, these 
issues are no longer in appellate status.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.204 (2005).

This case was previously remanded by the Board in June 2003 
in order to ensure compliance with the notification 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  While on 
remand, the veteran was afforded a hearing in September 2005 
before a Veterans Law Judge (VLJ) from the Board sitting at 
the RO.  The VLJ that conducted this hearing will make the 
final determinations in this case.  See 38 U.S.C.A. 
§§ 7102(a), 7107(c) (West 2002).

As noted in the decision below, the Board finds that the 
veteran has submitted the requisite new and material evidence 
to reopen her claim for entitlement to service connection for 
a neck and left upper extremity disability.  The issues of 
service connection for PTSD and a neck and left upper 
extremity disability and of the reopening of the claim for 
service connection for an acquired psychiatric disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a neck and left upper extremity 
disability was denied in a January 1981 rating decision.  The 
appellant was informed of the determination and of the right 
to appeal.  The appellant did not appeal this decision.

2.  The evidence added to the record since the January 1981 
decision is not cumulative of previously reviewed evidence, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

The January 1981 rating decision denying service connection 
for neck and left upper extremity disability is final.  New 
and material evidence sufficient to reopen the claim has been 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(Effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify and 
assist.  See 38 U.S.C.A. § 5103, 5103A, 5107; 38 C.F.R. 
§ 3.159.  Regardless, based on the completely favorable 
decision on the issue decided below, the Board finds that any 
failure in VA's duty to notify and assist the veteran 
regarding the claim to reopen based on new and material 
evidence is moot.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Prior to the RO's decision of January 1981 that denied 
entitlement to service connection for a neck and left upper 
extremity disability, the veteran had submitted her own lay 
statement alleging she had pain and numbness in her neck and 
left shoulder since a lifting injury during active service.  
The veteran is currently service-connected for a low back 
disability based on this injury.  The veteran was afforded a 
VA compensation examination in December 1980.  The diagnoses 
included an impression that routine physical findings were 
negative and the examiner had no explanation for the 
veteran's complaints regarding her left side.  

In its decision of January 1981, the RO denied the veteran's 
claim for entitlement to service connection on the basis that 
her examination findings were negative and there were no 
organic findings to explain or support her complaints.  

Private treatment records dated from August to October 2004 
noted a magnetic resonance image of the cervical spine that 
revealed minimal posterior osteophyte formation at the C4-C5 
level and minimal degenerative changes involving the facet 
joints of the cervical spine.  A private 
electromyograph/nerve conduction study (EMG) found non-
localizable axonal motor neuropathy of the left median nerve 
below the elbow.  This EMG also noted the existence of C6-C7 
cervical radiculopathy, but attributed this finding to the 
right upper extremity.  The veteran has also received post-
service diagnoses for diabetes mellitus and fibromyalgia.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  A claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New and material evidence is evidence not 
previously submitted to VA decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (Effective prior to August 29, 2001); see 66 Fed. 
Reg. 45620 (2001) (A new regulatory definition of new and 
material evidence became effective on August 29, 2001).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed; however, 
this presumption no longer applies in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence received since January 1981 is new and material 
as it was not before the VA adjudicator at that time and it 
includes evidence potentially verifying a current neck and 
left upper extremity disability that may be attributable to 
an in-service injury.  This evidence is neither cumulative 
nor redundant of any evidence obtained prior to January 1981.  
Finally, this evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The Board finds that this issue must be reopened and 
adjudicated on its merits. 


ORDER

As new and material evidence has been received regarding the 
issue of entitlement to service connection for a neck and 
left upper extremity disability, to this extent the claim is 
granted and the issue of service connection is reopened.


REMAND

The RO has consistently denied the claim for service 
connection for PTSD on the grounds that the veteran has not 
received a diagnosis of PTSD from a competent healthcare 
professional.  At her Board hearing in September 2005, the 
veteran testified that she felt she suffered with symptoms of 
PTSD that she attributed to in-service stressors.  However, 
she noted that no healthcare professional had rendered a 
diagnosis for PTSD.

A review of the claims file indicates that the veteran was 
diagnosed during active service with a personality disorder.  
She was afforded a VA psychiatric examination in March 1998 
that noted diagnoses for major depression and a borderline 
personality disorder.  Her noted stressors included 
mistreatment by her spouse and having a friend during active 
service commit suicide.  This examiner, whose credentials 
were not given, indicated that he did not see any evidence of 
stressors or "style of PTSD" in the veteran's story.  

In June 2002, VA obtained copies of the veteran's medical 
evidence in the possession of the Social Security 
Administration (SSA).  These records contained a private 
psychiatric examination dated in January 1998.  This 
examination was conducted by a physician that specialized in 
neuro-psychiatry.  The veteran again reported her in-service 
stressor of a friend committing suicide.  The examiner 
commented that the veteran had some PTSD symptoms.  The 
diagnoses included recurrent major depression with psychotic 
features, and PTSD.  

Finally, an outpatient record dated in October 2005, prepared 
by a physician that the veteran had identified as a 
neurologist, also noted the veteran's claimed in-service 
stressor described in the prior psychiatric evaluations, in 
addition to a stressor of witnessing another close friend 
undergo a nervous breakdown during active service.  The 
neurologist noted the veteran's psychiatric symptoms related 
to these events.  The assessments included PTSD.  This 
evidence, which may also have some relevance to the request 
to reopen the claim for service connection for an acquired 
psychiatric disorder, was not previously before the RO, and 
consideration of it by the RO has not been waived by the 
veteran.  Therefore, the issue of whether or not new and 
material evidence has been presented to reopen the claim of 
service connection for an acquired psychiatric disorder must 
be readjudicated.

The Board is required to weigh evidence, to include medical 
evidence/opinions, and make determinations regarding the 
probative weight to be given to pertinent evidence.  See 
38 U.S.C.A. § 7104(d)(1) (West 1991); See also Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993); Cohen v. Brown, 10 Vet. 
App. 128, 150-153 (1997).  In the current case, there are 
conflicting medical opinions regarding the existence and 
etiology of the veteran's claimed PTSD.  While the March 1998 
VA examiner's reference to the veteran's service medical 
records indicates that he had access to the veteran's medical 
history in the claims file, this examiner failed to 
specifically indicate that such a review had been done and it 
is unclear whether a meaningful review was accomplished.  It 
does not appear that the private examiners had reviewed the 
contemporaneous service records.  In addition, the VA 
examiner failed to provide his credentials, and his expertise 
in psychiatric evaluation is unclear.  Such a failure does 
not allow the Board to adequately determine the probative 
value of the March 1998 examination findings when compared to 
the identified private examiners.  

Based on this history, the Board finds that a VA compensation 
(psychiatric) examination is necessary to determine whether 
the veteran currently has PTSD in accordance with the 
criteria of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV) and, if so, whether such a disorder was caused or 
aggravated by any stressful event or circumstances of the 
veteran's active service.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005); see Myers v. Brown, 5 
Vet. App. 3, 4-5 (1993); Duenas v. Principi, 18 Vet. App. 
512, 518 (2004) (The duty to assist requires VA to obtain a 
medical opinion as to the relationship between an in-service 
event, injury, or symptomatology and a current disability.); 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (The Board 
cannot base its decisions on its own unsubstantiated medical 
opinion.)  In addition, as the issue of service connection 
for a neck and left upper extremity disability has been 
reopened, and the veteran has presented lay evidence of 
chronic symptomatology since an in-service injury in June 
1979, the Board finds that a compensation examination to 
determine the etiology of her current cervical spine and left 
arm neuropathy is warranted.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate her claim 
for service connection, but she was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

The Board notes that, in the current case, the veteran filed 
her claim to reopen the issue of service connection for an 
acquired psychiatric disorder prior to August 2001.  The 
provisions governing reopening a claim based on the 
submission of new and material evidence that would govern 
this case are those at 38 C.F.R. § 3.156(a) effective prior 
to August 29, 2001.  See 66 Fed. Reg 45620 (2001).  She was 
apprised of the correct, or "old," standard in the July 
2004 VCAA letter.  However, when her claim was reviewed in 
May 2005, as stated in the May 2005 SSOC, the RO determined 
that the evidence obtained since the last final decision did 
not raise a "reasonably possibility of substantiating the 
claim."  Thus, it appears that even after correctly 
informing the veteran of the appropriate standard (that 
effective prior to August 2001), the RO adjudicated this case 
under the new standard.  On readjudication pursuant to this 
remand, the case must be considered under the "old" 
standard.

In addition, a recent Court decision in Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. March 31, 2006) ruled that the 
terms "new" and "material" have specific, technical 
meanings that are not commonly known to VA claimants.  See 
38 C.F.R. § 3.156(a) (effective prior to August  2001).  
Because these requirements define particular types of 
evidence, when providing the notice required by the VCAA it 
is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of evidence that must be presented.  
The Court also found that material evidence included (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient.  In a rating decision issued in August 1993, 
the RO determined that the veteran's claim for service 
connection for an acquired psychiatric disorder (to include 
major depression, dysthymia, and an adjustment disorder) did 
not warrant service connection as there was no evidence of 
treatment or diagnosis for these disorders during active 
service or within one year of discharge from active service.  
See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309 (a).  
In addition, the RO determined that the veteran's personality 
disorder diagnosed during active service was not recognized 
under the appropriate laws and regulations as a disability 
that was entitled to service connection.  See 38 C.F.R. 
§ 3.303(c).  On remand, the veteran must be issued a VCAA 
notification letter that describes what evidence would be 
necessary to substantiate the elements for service connection 
that were found insufficient in the August 1993 decision.

As noted above, the issue of entitlement to service 
connection for a neurologic disability associated with the 
neck and left upper extremity was reopened on the basis of 
the submission of new and material evidence.  This issue must 
be remanded so that the appropriate VCAA notification can be 
provided and the agency of original jurisdiction (AOJ) may 
render a decision on the merits of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Regarding the issues of entitlement 
to service connection for PTSD and a 
neurologic disability associated with the 
neck and left upper extremity, please 
send the veteran the appropriate VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding the issue of service connection 
for an acquired psychiatric disability, 
please send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the elements(s) 
required to establish service connection 
that were found insufficient in the 
previous denial.  This notification 
should be in compliance with the Court's 
decision in Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006).  That 
is, such notification must inform the 
veteran of the elements for which service 
connection of his psychiatric disability 
was denied in the last final decision of 
August 1993.  The evidence required to 
address these elements is:  1) Competent 
medical evidence (from a healthcare 
professional) establishing the existence 
of an acquired psychiatric disability 
during active service or within a year 
after his separation from active service; 
or, 2) competent medical evidence (from a 
healthcare professional) that establishes 
a nexus (etiological link) between his 
active service period and any current 
psychiatric disorder.

2.  The RO should contact the veteran and 
request her to provide details of the 
stressful events/circumstances she 
experienced during his active service.  
This information should include the time 
(to at least the month and year), 
location, and units of the individuals 
involved.  The veteran should also be 
informed that she can provide alternative 
evidence to help verify her claimed 
stressors, to include buddy statements, 
contemporaneous letters home, newspaper 
articles, contemporaneous treatment 
records, etc.  She should be informed 
that her failure to provide this 
information could adversely affect her 
claim.  All responses/evidence received 
must be associated with the claims file.

3.  Thereafter, the AOJ should contact 
the appropriate U.S. Army military police 
office (to include the appropriate office 
located on Fort Carson, Colorado)  and 
request that they verify the claimed 
stressors.  These stressors include: 1) 
witnessing a fellow female soldier 
(friend) have a nervous breakdown and 
barricade herself in a bathroom during 
which the soldier injured/mutilated 
herself; and 2) the suicide of another 
male soldier (friend) in May 1980 by 
gunshot while in a standoff with military 
policemen at a telephone booth on post.  
All responses and/or evidence received 
should be incorporated into the claims 
file.

4.  The AOJ should contact the VA Central 
Texas Health Care System and request 
copies of the veteran's treatment records 
dated from March 2005 to the present 
time.  All responses and/or evidence 
received should be incorporated into the 
claims file.

5.  After the above development has been 
completed and all evidence received 
associated with the claims file, the RO 
should make a determination on whether 
any alleged in-service stressors have 
been corroborated by the evidence of 
record.  In this regard, the AOJ is 
reminded that a creditable lay person is 
competent to provide probative evidence 
regarding events and injuries.  The RO 
should make a written report for the 
record on its determination of whether 
any in-service stressor has been 
corroborated and provide the psychiatric 
examiner (conducting the examination 
requested below) with an itemized list of 
these verified stressors.

6.  Thereafter, the veteran should be 
afforded a VA psychiatric examination.  
The purpose of this examination is to 
determine the existence and etiology of 
any current PTSD or other psychiatric 
disorder.  The claims folder must be sent 
to the examiner for review.  Please 
provide the examiner with the following 
instructions:

The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the examination report.

The veteran has reported that she 
witnessed a fellow soldier (friend) have 
a nervous breakdown (barricading herself 
in a bathroom where she received self-
inflicted injuries), and guilt over not 
keeping an appointment to talk with 
another male soldier who committed 
suicide in May 1980.  The veteran did 
receive psychiatric evaluation during 
active service and was diagnosed with a 
personality disorder.  The veteran claims 
that she currently suffers with PTSD as a 
result of her stressful experiences 
during active service.  

A VA examiner of March 1998 found that 
the veteran did not suffer with PTSD.  
However, a private neuro-psychiatrist in 
January 1998 and a private neurologist in 
October 2005 both noted the veteran's 
claimed in-service stressors, current 
symptoms, and diagnosed PTSD.

Initially, the examiner must determine 
whether the veteran currently has PTSD.  
If so, the examiner should determine 
whether the in-service stressors were 
sufficient to produce PTSD, or aggravate 
any pre-existing PTSD beyond the natural 
course of this disorder.  The examiner 
should utilize the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV) in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, the 
examiner must identify the stressor(s) 
supporting the diagnosis.  In arriving at 
these opinions, the examiner must discuss 
and reconcile the conflicting medical 
opinions (January/March 1998 and October 
2005) regarding the existence and 
etiology of any PTSD.

The examiner should also identify any 
current psychiatric disorders, other than 
PTSD, and should express an opinion as to 
the etiology of such disorders.  Any 
causal relationship between a current 
psychiatric disorder and service should 
be discussed, and such discussion should 
include consideration of the 
appropriateness of the diagnosis of a 
personality disorder in service.

A complete rationale must be given for 
any opinion expressed and the foundation 
for all conclusions should be clearly set 
forth.  The report of the psychiatric 
examination should be associated with the 
veteran's claims folder.

7.  The veteran should be afforded a VA 
compensation (orthopedic/neurologic) 
examination(s).  This examination is to 
determine the current disorder(s) 
associated with her complaints of neck 
and left upper extremity pain and 
numbness, and determine the etiology of 
this disorder(s).  The claims folder must 
be sent to the examiner for review.  
Please provide the examiner with the 
following instructions:

The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the examination report.

The veteran has claimed that she 
currently suffers with neck and left 
upper extremity pain and numbness due to 
an in-service injury.  The service 
records indicate that the veteran 
incurred an injury in June 1979.  She is 
currently service-connected for a low 
back disability as a residual of this 
injury.  MRI and EMG testing in August 
through October 2004 revealed the 
existence of abnormalities associated 
with the cervical spine and neuropathy in 
the left upper extremity.  Please answer 
the following questions:

Does the veteran currently have any 
disabilities/disorders associated with 
her neck and left upper extremity that 
would explain her complaints of neck and 
left shoulder/arm pain and numbness?  If 
so, please provide all appropriate 
diagnoses.

Is it at least as likely as not (a 50 
percent or higher probability) that any 
current cervical spine, neck, or left 
shoulder/arm disorder(s) began in, or 
increased in severity beyond its natural 
course during, the veteran's period of 
active service or is causally related to 
any injury sustained during her period of 
active service?

A complete rationale must be given for 
any opinion expressed and the foundation 
for all conclusions should be clearly set 
forth.  The report of the examination 
should be associated with the veteran's 
claims folder.

8.  Finally, readjudicate the veteran's 
claim for entitlement to service 
connection for PTSD, service connection 
for a neck and upper extremity 
disability, and whether new and material 
evidence has been submitted to reopen a 
claim for service connection for an 
acquired psychiatric disability (other 
than PTSD).   

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until VA notifies her; however, the 
veteran is hereby notified that failure to report for a 
scheduled VA examination without good cause shown may 
adversely affect the outcome of her claim for service 
connection.  38 C.F.R. § 3.655 (2005).  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


